Atkinson, J.
Where a defendant, after conviction of murder, makes a second motion for new trial upon extraordinary grounds based on alleged newly discovered evidence, and service of such motion is duly acknowledged by counsel for the State, and the motion for new trial is thereafter overruled,, and a bill of exceptions complaining of the judgment overruling the motion for new trial is duly presented to the judge and certified to be true, but the judge refuses to grant a supersedeas to prevent execution of the defendant until after the case has been disposed of by the Supreme Court, this court will grant a writ of mandamus, upon application of the defendant, requiring the judge to grant a supersedeas as above indicated. And it is so ordered in this case.